                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE NORTHERN DISTRICT OF ALABAMA

 Fill in this information to identify your case:
 Debtor 1               Lance Rohrscheib                                                                      Check if this is an amended plan
                              Name: First           Middle                 Last                               Amends plan dated:
 Debtor 2
 (Spouse, if filing)          Name: First           Middle                 Last


 Case number:
 (If known)




Chapter 13 Plan

 Part 1:      Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                           orders, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                           that provision ineffective.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                           plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                           claim must be filed in order to be paid under this plan.

                           The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                           check a box that applies renders that provision ineffective.


                              The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                           or no payment at all to the secured creditor.

                              The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                           Part 3, § 3.4.

                               The plan sets out nonstandard provision(s) in Part 9.

 Part 2:      Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

              $172 per Month for 60 months

              Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2           Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                          Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:
                          H&M Mechanical
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment)


2.3           Income tax refunds and returns. Check one.
                                                                                  Chapter 13 Plan                                              Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


           Case 19-83528-CRJ13                                Doc 2    Filed 12/02/19 Entered 12/02/19 13:52:11                       Desc Main
                                                                      Document      Page 1 of 6
 Debtor                Lance Rohrscheib                                          Case number                                                  Eff (01/01/2019)

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee income tax refunds received during the plan term, if any.

                          Debtor(s) will treat income tax refunds as follows:


                          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4          Additional Payment Check all that apply.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5           Adequate Protection Payments

             Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
             of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
             are available after the proof of claim is properly filed.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These
                payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a
                listed claim will be paid in full through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of
                claim, amended proof of claim, or notice of payment change control over any contrary amounts listed below as to the estimated
                amount of the creditor’s total claim, current installment payment, and arrearage.
                                                            Current
                                       Estimated                                                                                   Monthly Fixed
                                                          Installment        Amount of            Months         Monthly Fixed
    Name of                            Amount of                                                                                     Payment on
                    Collateral                              Payment          Arrearage          Included in       Payment on
    Creditor                           Creditor's                                                                                   Arrearage to
                                                           (including          (if any)          Arrearage         Arrearage
                                      Total Claim                                                                                       Begin
                                                             escrow)
 Redstone       2013 Ford               $14,000.00 $275.00                $0.00                                 $0.00
 Federal Credit Mustang                                 Disbursed by:
 Union          100000 miles                            Debtor
                Owned 1 Year                            To Begin:
                                                        1
 Vanderbilt     235 Daniels             $80,639.85 $644.00                $4,400.00                             $152.00
 Mortgage       Chapel Rd                               Disbursed by:
                Eva, AL 35621                           Debtor
                Morgan                                  To Begin:
                County                                  1

3.2          Request for valuation of security, claim modification, and hearing on valuation. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                          None. If “None” is checked, the rest of § 3.4 need not be completed and need not be reproduced.
                          The rest of § 3.4 will be effective only if the applicable box in Part 1 of this plan is checked.




                                                                                Chapter 13 Plan                                          Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


           Case 19-83528-CRJ13                                Doc 2    Filed 12/02/19 Entered 12/02/19 13:52:11                       Desc Main
                                                                      Document      Page 2 of 6
 Debtor                Lance Rohrscheib                                                 Case number                                                Eff (01/01/2019)

                          Total avoidance. Debtor(s) seek to totally avoid the judicial lien(s) or Non-PPM security interest(s) securing the claim(s) listed
                          below because each impairs Debtor(s)' available exemption(s) and the extent of the impairment equals or exceeds the amount of
                          the lien or security interest. Unless otherwise ordered by the court, a judicial lien or Non-PPM security interest securing a claim
                          listed below will be avoided in its entirety (as to the property described) upon entry of the order confirming the plan, and, unless
                          otherwise provided by this plan or otherwise ordered, the creditor's entire claim will be treated as an unsecured claim in Part 5 to
                          the extent allowed. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). (This section should be used if, after deducting the
                          amount(s) of Debtor(s)' available exemption(s) and of any mortgage lien(s) or other unavoided lien(s) and security interest(s)
                          that encumber the subject property, Debtor(s) have no equity in the property. Debtor(s)' schedules contain information regarding
                          the property value(s) and information regarding the mortgage(s) and other lien(s) and security interest(s) that encumber the
                          property).

                                                                                                                                     Lien/Non-PPM Security
                                                                                                                                       Interest Identification
                                                                                                         Property Description      (For a judicial lien, provide
                                                                                                        (For a judicial lien, "the   the recording information
                                                                                                      real and personal property for the instrument that gave
                                                                                                         of the judgment debtor        rise to the judicial lien,
                                                                                                       situated in the count(ies)     including the date of the
                                               Amount of Lien or
                                                                           Proof of Claim Number (if where the judgment lien is       recording, the book and
       Name of Creditor                        Non-PPM Security
                                                                                 a claim is filed)   recorded" may be sufficient page numbers or instrument
                                                   Interest
                                                                                                       property description. For    number, and the county of
                                                                                                         an Non-PPM security        the recording office. For a
                                                                                                      interest, describe the items Non-PPM security interest,
                                                                                                     pledged as collateral for the list the date of the security
                                                                                                                  claim)            agreement, the UCC filing
                                                                                                                                   number, or other identifying
                                                                                                                                            information. )
 Redstone Federal                         $11,000.00                                                 235 Daniels Chapel Rd Judgment Lien
 Credit Union                                                                                        Eva, AL 35621 Morgan
                                                                                                     County

                          Partial avoidance. Debtor(s) seek to partially avoid the judicial lien(s) or Non-PPM security interest(s) securing the claim(s)
                          listed below because each impairs Debtor(s)' available exemption(s) and the extent of the impairment is less than the amount of
                          the lien or security interest. Unless otherwise ordered, a judicial lien or Non-PPM security interest securing a claim listed below
                          will be avoided to the extent that it impairs such exemption(s) upon entry of the order confirming the plan. The amount of the
                          judicial lien or Non-PPM security interest that is not avoided will be paid in full as a secured claim under the plan, as set forth
                          below. Unless otherwise provided by this plan or otherwise ordered, the amount by which the creditor's claim exceeds the
                          amount of the secured claim listed below shall be paid as an unsecured claim in Part 5 to the extent allowed. See 11 U.S.C. §
                          522(f) and Bankruptcy Rule 4003(d). (If more than one lien or security interest is to be partially avoided, a separate chart must
                          be used for each. Insert additional charts in § 3.4 as needed.)

  Information Regarding Judicial                            Calculation of Judicial Lien or Non-PPM Security Interest             Treatment of Remaining
    Lien or Non-PPM Security                                                        Avoidance                                         Secured Claim
             Interest
 Name of Creditor                                     a. List the value of the entire                                         Amount of Secured Claim After
 -NONE-                                               Property:                                                               Avoidance (line "f")
                                                      b. List the total value of all mortgage
                                                      lien(s) and other unavoided lien(s) or
                                                      security interest(s) encumbering the
                                                      Property:
                                                      c. Subtract line "b" from line "a"
                                                      (This is referred to as the "Equity"):
 Proof of Claim Number (if a claim                                                                                            Interest Rate (if applicable):
 is filed):                                           d. If Debtor(s) are the sole owner(s) of                                 %
                                                      the property, list the entire amount
                                                      from line "c". If there are additional
                                                      owners calculate Debtor(s)' share of
                                                      the Equity (e.g. divide line "c" by the
                                                      number of owners) and list that
                                                      amount :

                                                      e. List the total amount of all
                                                      available exemption(s):

                                                                                    Chapter 13 Plan                                           Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy


           Case 19-83528-CRJ13                                Doc 2     Filed 12/02/19 Entered 12/02/19 13:52:11                           Desc Main
                                                                       Document      Page 3 of 6
 Debtor                Lance Rohrscheib                                              Case number                                               Eff (01/01/2019)


 Lien / Non-PPM Security Interest f. Subtract line "e" from line "d"
 Identification (For a judicial lien, provide (This is the amount of the remaining                                        Monthly Fixed Payment on
 the recording information for the instrument       secured claim.):                                                      Secured Claim
 that gave rise to the judicial lien, including the
 date of the recording, the book and page
                                                    g. Amount of the judicial lien or
 numbers or instrument number, and the county Non-PPM security interest to be
 of the recording office. For a Non-PPM             avoided:
 security interest, list the date of the security
 agreement, the UCC filing number, or other
 identifying information):                            h. Subtract line "f" from line "g":                                 Monthly Fixed Payment to
                                                      (This is the portion of the lien or                                 Begin:
                                                      security interest that is avoided.):


 Description of Property (the
 "Property) (For a judicial lien, "the real and                                                                           DO NOT USE THIS CHART
 personal property of the judgment debtor
 situated in the count(ies) where the judgment
                                                                                                                          FOR JUDICIAL LIENS OR
 lien is recorded" may be a sufficient property                                                                           NON-PPM SECURITY
 description. For a Non-PPM security interest,                                                                            INTERESTS THAT DEBTOR(S)
 describe the items pledged as collateral for the                                                                         SEEK TO AVOID IN THEIR
 claim.):
                                                                                                                          ENTIRETY.


 3.5         Surrender of collateral. Check one.

                           None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                           Debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. Debtor(s) request that
                           upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under §
                           1301 be terminated in all respects. Any allowed unsecured claim resulting from the surrender of the collateral will be treated in
                           Part 5 below.

                                     Name of Creditor                                                             Collateral
 Progressive Leasing


 Part 4:       Treatment of Fees and Priority Claims

4.1          General

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2          Chapter 13 case filing fee. Check one.

                  Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                  Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3          Attorney's fees.

             The total fee requested by Debtor(s)’ attorney is $3,500.00. The amount of the attorney fee paid prepetition is $0.00.
             The balance of the fee owed to Debtor(s)’ attorney is $3,500.00, payable as follows (check one):

                  $ at confirmation and $ per month thereafter until paid in full, or
                  in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4          Priority claims other than attorney’s fees and domestic support obligations. Check one.

                           None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations. Check one.

                           None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.




                                                                                   Chapter 13 Plan                                        Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


           Case 19-83528-CRJ13                                Doc 2    Filed 12/02/19 Entered 12/02/19 13:52:11                        Desc Main
                                                                      Document      Page 4 of 6
 Debtor                Lance Rohrscheib                                        Case number                                                 Eff (01/01/2019)

 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2          Percentage, Base, or Pot Plan. Check one.

                          100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                          Percentage Plan. This plan proposes to pay         % of each allowed nonpriority unsecured claim.
                          Pot Plan. This plan proposes to pay $     , distributed pro rata to holders of allowed nonpriority unsecured claims.
                          Base Plan. This plan proposes to pay $ 10,320.00 to the trustee (plus any tax refunds, lawsuit proceeds, or additional
                          payments pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any,
                          after disbursements have been made to all other creditors provided for in this plan

5.3          Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4          Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



6.2          The executory contracts and unexpired leases listed below are rejected: Check one.

                          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


                          Rejected items.



                             Name of Creditor                                   Description of Leased Property or Executory Contract
                                                                     Welder
             Progressive Leasing

 Part 7:      Sequence of Payments

7.1          Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
             set forth in the administrative order for the division in which this case is pending.

 Part 8:      Vesting of Property of the Estate

8.1          Property of the estate will vest in Debtor(s) (check one):

              Upon plan confirmation.

              Upon entry of Discharge

 Part 9:      Nonstandard Plan Provisions


                                                                              Chapter 13 Plan                                         Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


           Case 19-83528-CRJ13                                Doc 2    Filed 12/02/19 Entered 12/02/19 13:52:11                    Desc Main
                                                                      Document      Page 5 of 6
 Debtor                Lance Rohrscheib                                        Case number                                       Eff (01/01/2019)

                          None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

 Part 10: Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):


 X     /s/ Lance Rohrscheib                                                             Date    December 2, 2019
       Lance Rohrscheib

 X                                                                                      Date


Signature of Attorney for Debtor(s):
 X /s/ Melissa W. Larsen                                                       Date   December 2, 2019
     Melissa W. Larsen
     521 Madison Street, Ste. 201
     Huntsville, AL 35801
     256-970-4217

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                              Chapter 13 Plan                               Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy


           Case 19-83528-CRJ13                                Doc 2    Filed 12/02/19 Entered 12/02/19 13:52:11          Desc Main
                                                                      Document      Page 6 of 6
